DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 07/24/2020 is being considered in the examination of this application.

Election/Restrictions
3.	Applicant’s election without traverse of Invention I drawn to claims 1-14 in the reply filed on 09/20/2022 is acknowledged.
4.	Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control unit” and “receiving unit” in claims 1 and 10, the “engagement elements” as well as the “sliding element and rotatably mounted disk” in claim 3, the “camera system” in claims 5 and 13, the “fixing device” in claim 9, the “lighting element or reflector” in claim 13 and the “interface” as well as the “counter interface” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	The claims are generally difficult to read and the examiner suggests appropriate usage of line indentations in the body of the claim as well as the removal of all line numbers to the left of the claims. 
7.	Claim 5 is objected to because of the following informalities:
a.	Claim 5, lines 2 and 3, each: the terms “furthermore” should be rewritten as --further--; 
b.	Claims 7-9 and 14, line 2, each: the terms “furthermore” should be rewritten as --further--.
Appropriate correction is required.



Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “object holding device” in claims 1 and 10, and the “object catching device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 1 recites the limitation “the rear” in line 7. There is insufficient antecedent basis for this limitation in the claim. 
13.	Claim 1, line 11-13, recites the limitation “a control unit, which is designed to control the fixed wing drone (1), in particular the wing control surfaces, the tail control surfaces, and the drive units, based on control signals; and a receiving unit, which is designed to receive control signals” which renders the claim uncertain, since it is unclear if the control unit is required to control the wing control surfaces, the tail control surfaces as well as the drive units since based on the preceding limitation of “in particular” and it appears that the control unit is only optionally required to be capable of controlling the aforementioned structures and are therefore not required by the claim. As such, the intended scope of the claim is unclear (see MPEP 2173.05(d)). Claims 2, 4, 6, 8-10 and 12 which recite the limitation “in particular” are also indefinite for same reasons as described above. 
14.	Claim 1 recites the limitation “the rear” in line 7. There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 3 recites the limitation “the engagement elements”. There is insufficient antecedent basis for this limitation in the claim. 
16.	Claim 4 recites the limitation “the front” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
17.	Claim 6, line 6, recites the limitation “it leads away” which renders the claim vague and indefinite, since it is unclear as to exactly what is meant by the term “it”. Furthermore, there is insufficient antecedent basis for the term “it” in the claim. 
18.	Claim 6 recites the limitation “the vertical” in line 8. There is insufficient antecedent basis for this limitation in the claim. 
19.	Claim 6 recites the limitation “the guide elements” in line 9. There is insufficient antecedent basis for this limitation in the claim.
20.	Claim 10, line 1, recites the limitation “a fixed wing drone for delivery objections, comprising:” and line 15, recites the limitation “a takeoff and landing device for the fixed wing drone” which renders the claim uncertain, since as best understood by the applicant’s disclosure the fixed wing drone and the takeoff and landing device are separate apparatuses/devices, thus it is unclear as to exactly how the fixed wing drone comprises the takeoff and landing device when the takeoff and landing device is intended to merely accommodate the fixed wing drone. As the claim is currently structured, it does not appear that applicant intended on reciting the fixed wing drone comprises the takeoff and landing device but rather a system comprising the different devices, particularly considering there being no connection between the two devices being claimed. 
21.	Claim 10 recites the limitation “the rear” in line 7. There is insufficient antecedent basis for this limitation in the claim.
22.	Claim 10 recites the limitation “the vertical” in line 21. There is insufficient antecedent basis for this limitation in the claim. 
23.	Claim 11 recites the limitation “the interlocking structure element” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
24.	Claim 12, lines 1-2, recites the limitation “the fixed wing drone according … further comprising at least one takeoff guide element” which renders the claim vague and indefinite, since the fixed wing drone does not comprise features that are encompassed by the takeoff and landing device per the applicant’s disclosure. Therefore, it is unclear as to exactly how the fixed wing drone comprises of the guide element.
25.	Claim 12, lines 9-12, recites the limitation “wherein the clamping device is motorized or can be moved into the open state under pre-tension and provides a clamping mechanism triggered by a landing fixed wing drone, wherein the clamping device is designed to clamp the land fixed wing drone” which renders the claim uncertain, since it is unclear if the landing fixed wing drone is the same as or different from the fixed wing drone as recited in claim 10. If the landing fixed wing drone is not considered to be same as the fixed wing drone, then it is unclear as to exactly how the takeoff and landing device is capable of supporting multiple drones when no such disclosure has been made in the applicant’s disclosures. 
26.	Claim 13 recites the limitation “the camera system” in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear as to exactly which device comprises the camera system and thus rendering the claim uncertain.  
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

28.	Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conca-Garcia et al. (WO 2015/089679 A1), hereinafter “Garcia”, as provided on the IDS filed 07/24/202 (note: see attached translation document for references made to the text).
29.	Regarding Claim 1, Garcia discloses a fixed wing drone (Abstract and FIG. 1) for delivering objects, comprising:
a wing having an airfoil and having wing control surfaces (wing 41/42 which by definition have airfoils and control surfaces such as flaps as supported by para. 4, p. 7); 
at least two drive units (drive units 51/52 comprising of propellers 53/54); 
at least one tail assembly having tail control surfaces (tail assembly 70 including control surfaces 71/72), wherein the tail assembly (70) is arranged above (FIGS. 1 and 5) the wing (41/42) and behind (FIG. 5) the wing by a carrier element (carrier elements 61/62 as seen in FIG. 4) connected to the wing (41/42); 
at least one structure element (11) protruding towards the rear and accessible from the rear (FIG. 4); 
an object holding device (paras. 2 and 4, p. 7; object holding device 12 as seen in FIGS. 1-2 and 4), which is arranged above the wing (41/42) and is designed to accommodate an object (object holding device 12 is designed to and capable of receiving an object); 
a control unit which is designed to control the fixed wing drone, in particular the wing control surfaces, the tail control surfaces, and the drive units, based on control signals paras. 2-4, p. 7, para. 3, p. 8, paras. 3 and 6, p. 9 para. 3, p. 10; a control unit remotely controlled by a user to control fixed wing drone 1, as such the control unit is capable of performing the intended function of controlling the fixed wing drone, wing control surfaces, the tail control surfaces and the drive units based on control signals); and 
a receiving unit which is designed to receive control signals (para. 6, p. 3 and para. 2, p. 7; drone 1 inherently comprises of a receiving unit sine drone 1 is disclosed as being remotely controlled as such the receiving unit is capable of performing the intended function of receiving control signals). 
30.	Regarding Claim 3, Garcia discloses the fixed wing drone according to claim 1, wherein each of the engagement elements is a sliding element (engagement elements 20a-20c which slide into object holding device which is intended to accommodate an object as seen in FIG. 2).
31.	Regarding Claim 4, Garcia discloses the fixed wing drone according to claim 1, wherein the object holding device comprises a conveyor system, which is designed to convey an object accommodated by the object holding device (para. 1, p. 7; objected holding device 12 configured to accommodate and comprise a conveyor system such as a lifting crane of module 20c which is designed to convey an object such as soil by the object holding device 12). 

32.	Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schill et al. (US 2018/0099764 A1), hereinafter “Schill”, as provided on the IDS filed 07/24/2020.
33.	Regarding Claim 6, Schill discloses a takeoff and landing device for a fixed wing done (Abstract, paras. [0001] and [0066]; takeoff and landing device 30 as seen in FIGS. 2-3 and  fixed wing drone 10 as seen in FIGS. 1-2), comprising:
	an attachment device (paras. [0066] and [0068]; attachment device 32), which is designed to attach the takeoff and landing device to a structure (see para. [0068] regarding the attachment device 32being designed to attach to a structure such as platform or other structures as seen in FIGS. 15-16); 
at least one guide element (paras. [0074] and [0076]; guide element 122 as seen in FIGS. 1 and 9), which is connected to the attachment device (32) and is designed so that, starting from the attachment device, it leads away from the structure downward and at an angle between 1o and 89o (see paras. [0066] and [0071]-[0072] regarding guide element 122 being capable of leading away, towards or to the side of a structure at angle that is at least between 1-89 degrees via pitch/roll/yaw assembly 34/80 as seen FIGS. 3, 6-8 and 12-14); and 
a holding element (para. [0074]; holding element 124 as seen in FIG. 9), which is attached transversely to the guide elements (122) and comprises at least one counter structure element (para. [0077]; guide elements 142 as seen in FIG. 11) accessible from above (FIG. 11).
34.	Regarding Claim 7, Schill discloses the takeoff and landing device according to claim 6, furthermore comprising:
	at least one takeoff guide element (para. [0074]; takeoff guide element 128), which is connected to the attachment (32) device and leads, starting from the attachment device, at an angle between 1o and 89o in relation to the vertical upward and away from the structure (takeoff guide element 128 at an angle that must be at least between 1-89 degrees, upward, in relation to a structure as seen in FIGS. 3, 9 and 12-16). 
35.	Regarding Claim 8, Schill discloses the takeoff and landing device according to claim 7, furthermore comprising an object catching device (34/82), in particular wherein the attachment device comprises the object catching device (32).
36.	Regarding Claim 9, Schill discloses the takeoff and landing device according to claim 8, furthermore comprising a fixing device (para. [0071]; fixing device 84 as seen in FIG. 7).

Claim Rejections - 35 USC § 103
37.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

38.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conca-Garcia et al. (WO 2015/089679 A1).
39.	Regarding Claim 2, Garcia disclose the fixed wing drone according to claim 1., wherein the drive units (51/52) comprise propellers (53/54)
	Garcia is silent regarding specifically enclosed propellers.
	The examiner takes Official Notice that drive units which comprise enclosed propellers are well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the drive units as the examiner takes Official Notice comprise enclosed propellers, for the predictable advantage of providing thrust generating means for the purpose of optimizing the thrust and efficiency of the propellers, safeguarding the propellers from potential foreign object debris and increasing the safety of ground personnel that can be in the vicinity of the propellers while performing maintenance on a fixed wing drone.  

40.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conca-Garcia et al. (WO 2015/089679 A1), in view of Mizushina et al. (US 2017/00845840 A1), hereinafter “Mizushina”.
41.	Regarding Claim 5, Garcia discloses the fixed wing drone according to claim 1.
	Garcia is silent regarding a camera system.
	Mizushina discloses an information gathering drone (Mizushina Abstract and FIG. 1) comprising a camera system, which is designed for objection recognition, wherein the control unit is configured is furthermore designed to control the drone based on the object recognition (para. [0027]-[0028]; drone 100 comprising of camera system 402, and control unit 401 configured to control drone 100 as seen in FIG. 4), as such control system 401 is capable of controlling drone 100 based on objected recognition as intended by the camera system 402 and intended by the control system 401 as seen in FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Garcia to use the arrangement of Mizushina, as a known arrangement of a camera system and control unit for the purpose of providing the fixed wing drone with sensing means such that the drone is capable of performing surveillance as well as performing controls of various system based on information received from such sensing means. 

42.	Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schill et al. (US 2018/0099764 A1), in view of Conca-Garcia et al. (WO 2015/089679 A1).
43.	Regarding Claim 10, Schill discloses a fixed wing drone (para. [0064]; fixed wing drone 10) for delivering objects, comprising:
a wing having an airfoil and having wing control surfaces (wing 14 having an airfoil and wing control surfaces as seen in FIG. 1); 
at least two drive units (20); 
at least one tail assembly (para. [0065]; tail assembly as seen in FIGS. 2 and 12-14), wherein the tail assembly (70) is arranged above (FIGSS. 2 and 14) the wing (14) and behind (FIG. 2) the wing by a carrier element (carrier element 18 as seen in FIGS. 2 and 14) connected to the wing (14); 
at least one structure element (para. [077]; structure elements 140) protruding towards the rear and accessible from the rear (FIG. 11); 
	a takeoff and landing device for a fixed wing done (Abstract, paras. [0001] and [0066]; take off and landing device 30 as seen in FIGS. 2-3 and fixed wing drone 10 in FIGS. 1-2), comprising:
	an attachment device (paras. [0066] and [0068]; attachment device 32), which is designed to attach the takeoff and landing device to a structure (see para. [0068] regarding attachment device 32 being designed to attach to a structure such as platform or other structures as seen in FIGS. 15-16); 
at least one guide element (paras. [0074] and [0076]; guide element 122 as seen in FIGS. 1 and 9), which is connected to the attachment device (32) and is designed so that, starting from the attachment device, it leads away from the structure downward and at an angle between 1o and 89o (see paras. [0066] and [0071]-[0072] regarding guide element 122 being capable of leading away, towards or to the side of a structure at angle that is at least between 1-89 degrees via pitch/roll/yaw assembly 34/80 as seen FIGS. 3, 6-8 and 12-14); and 
a holding element (para. [0074]; holding element 124 as seen in FIG. 9), which is attached transversely to the guide elements (122) and comprises at least one counter structure element (para. [0077]; counter structure elements 142 as seen in FIG. 11) accessible from above (FIG. 11).
	Schill is silent regarding tail control surfaces, an object holding device, a control unit and a receiving unit. 
	Garcia discloses a fixed wing drone (Abstract and FIG. 1) for delivering objects, comprising:
at least one tail assembly having tail control surfaces (tail assembly 70 including control surfaces 71/72), 
an object holding device (paras. 2 and 4, p. 7; object holding device 12 as seen in FIGS. 1-2 and 4), which is arranged above the wing (41/42) and is designed to accommodate an object (object holding device 12 is capable of performing the intended function of accommodating an object); 
a control unit which is designed to control the fixed wing drone, in particular the wing control surfaces, the tail control surfaces, and the drive units, based on control signals paras. 2-4, p. 7, para. 3, p. 8, paras. 3 and 6, p. 9 para. 3, p. 10; a control unit remotely controlled by a user to control fixed wing drone 1, as such the control unit is capable of performing the intended function of controlling the fixed wing drone, wing control surfaces, the tail control surfaces and the drive units based on control signals); and 
a receiving unit which is designed to receive control signals (para. 6, p. 3 and para. 2, p. 7; drone 1 inherently comprises of a receiving unit sine drone 1 is disclosed as being remotely controlled as such the receiving unit is capable of performing the intended function of receiving control signals). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Schill to use the arrangement of Garcia, as a known arrangement tail control surfaces, an object holding device, a control unit and a receiving unit for the purpose of providing flight adjust means as well as payload carrying means to a fixed wing drone such that the fixed wing drone can be utilized for an array of applications and missions of different requirements as intended by a user of the fixed wing drone. 
44.	Regarding Claim 11, modified Schill discloses (see Schill) the fixed wing drone according to claim 10, wherein the structure element (140) of the fixed wing drone (10) and the counter structure element (142) are designed to be interlockable (see para. [0077] regarding structure elements 140 being interlockable with counter structure element 142 via corresponding locking pins 144 as seen in FIG. 11), and the fixed wing drone (10) is displaceable along the holding element (124) by means of the interlocking structure element (144) and counter structure element (142).
45.	Regarding Claim 12, modified Schill discloses (see Schill) the fixed wing drone according to claim 10, further comprising at least one takeoff guide element (para. [0074]; takeoff guide element 128), which is connected to the attachment device (32) and leads, starting from the attachment device, at an angle between 1o and 89o in relation to the vertical upward and away from the structure (takeoff guide element 128 at an angle that must be at least between 1-89 degrees, upward, in relation to a structure as seen in FIGS. 3, 9 and 12-16), wherein the takeoff guide element (128) is designed as a clamping device, which is pivotable between an open state and a closed state, wherein the clamping device, in the open state, leads upward and away from the structure starting from the attachment device at an angle between 10 and 89o in relation to the vertical and can abut the holding element (124) or the guide element (128) in the closed state, wherein the clamping device is motorized, wherein the clamping device is designed to clamp the landed fixed wing drone (1), in particular on the wing (see FIGS. 2 and 12-14 where takeoff guide element 128 is configured to clamp to drone 10 as well as being angled at angle that must be between 1-89 degrees relative to the attachment device 32 or any structure that supports the attachment device 32).

46.	Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schill et al. (US 2018/0099764 A1) and Conca-Garcia et al. (WO 2015/089679 A1) as applied to claim 10 above, and further in view of Beardsley et al. (US 2016/003945 A1), hereinafter “Beardsley”.
47.	Regarding Claim 13, modified Schill disclose the fixed wing drone according to claim 10.
	Modified Schill is silent regarding a light guiding system and a camera system. 
	Beardsley discloses a takeoff and landing device (Beardsley Abstract and para. [0007]) wherein the takeoff and landing device comprises a light guiding system, which comprises at least one lighting element or a reflector (paras. [0010], [0030] and [0032]; takeoff and landing device 100 comprising of a light guiding system 112 which comprises lighting elements 114 as seen in FIG. 1), wherein the camera system is designed to recognize the lighting element or the reflector (para. [0032]; camera 132 recognizing lighting element 114), wherein the control unit is designed to determine a pose of the takeoff and landing device with the aid of the recognized lighting element or reflector and to generate control signals with the aid of the determined pose (para. [0030] and [0033]; control unit 140 designed to determine a pose of the takeoff and landing device 100 as well as UAV 104 with the aid emitted light 115 from lighting element 114 such that control unit 140 is capable of generating control signals with the aid of the determined pose).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Schill to use the arrangement of Beardsley, as a known light guiding system, camera system and control unit arrangement for the purpose of providing control and sensing means to reconfigure the takeoff and landing device in a manner that is conducive to a successful retrieval of a landing fixed wing drone.  
48.	Regarding Claim 14, modified Schill discloses (see Schill) the fixed wing drone of claim 13, wherein the fixed wing drone furthermore comprises an interface, which is designed to receive electrical energy and/or data (an interface such as a bottom portion of drone 10 which engages guide element 122 as such the interface is capable performing the intended function of receiving electrical energy and/or data), and wherein the takeoff and landing device comprises a counter interface (, which is designed to supply the fixed wing drone with electrical energy and/or data (a counter interface such a portion of guide element 122 that comes into contact with drone 10 as seen in FIGS. 10 and 12, as such the counter interface is capable of performing the intended function of supplying the fixed wing drone 10 with electrical energy and/or data).

	 
















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
von Flotow et al. (US 2017/0158352 A1) and McGeer et al. (US 2011/0233329 A1) disclose takeoff and landing devices for fixed wing drones. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard Green/Primary Examiner, Art Unit 3647